

115 S3067 IS: Promoting Access to Diabetic Shoes Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS2d SessionS. 3067IN THE SENATE OF THE UNITED STATESJune 14, 2018Mr. Brown (for himself and Ms. Collins) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XVIII of the Social Security Act to permit nurse practitioners and physician
			 assistants to satisfy the documentation requirement under the Medicare
			 program for coverage of certain shoes for individuals with diabetes.
	
 1.Short titleThis Act may be cited as the Promoting Access to Diabetic Shoes Act. 2.Permitting nurse practitioners and physician assistants to satisfy Medicare documentation requirement for coverage of certain shoes for individuals with diabetesSection 1861(s)(12) of the Social Security Act (42 U.S.C. 1395x(s)(12)) is amended—
 (1)in subparagraph (A), by inserting , nurse practitioner, or physician assistant after physician; and (2)in subparagraph (C), by inserting , nurse practitioner, or physician assistant after each occurrence of physician.